DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9, 15, 17, 19, 23, 26, 29, 31, 34, 36, 40, 44 and 47) and species (combination of HS2 core sequence corresponding to nucleic acids 5484-5908 of SEQ ID NO: 1, HS3 core sequence corresponding to nucleic acids 5909-6252 of SEQ ID NO: 1 and HS4 core sequence corresponding to nucleic acids 6253-6662 of SEQ ID NO: 1 as the first species election; and anti-sickling human β-globin gene as the second species election with mutations Gly16Asp, Glu22Ala and Thr87Gln) in the reply filed on 11/22/2021 is acknowledged. 
Claim 53 has been canceled. Claims 1-9, 15, 17, 19, 23, 26, 29, 31, 34, 36, 40, 44 and 47 are pending. Claims 2-7 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 8-9, 15, 17, 19, 23, 26, 29, 31, 34, 36, 40, 44 and 47 are the subject of the present Official action.  

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 12/05/2016 and PCT/US17/64766 filed on 12/5/2016 and 12/5/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 12/5/2016. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/22/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 17, 19, 23, 26, 29, 36, 40 and 47 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kohn et al. US 2015/0224209, published 8/13/2015 (hereinafter Kohn).
Kohn describes a recombinant lentiviral vector comprising an expression cassette encoding an anti-sickling human beta globin polypeptide comprising mutations Gly16Asp, Glu22Ala and Thr87Gln (Kohn, claim 1, para 12, 15, 72 and Fig 1). Kohn provides specific embodiments to recombinant lentiviral vectors comprising TAT-independent and self-inactivating lentiviral vectors (Kohn, claim 1, para 12, 91 149 and Fig 3). Kohn describes a human beta globin locus control region comprising hypersensitive site core sequences HS2, HS3 and HS4 (Kohn, claim 3 and para 16, 91). The anti-sickling human beta globin gene . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 15, 31, 34, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn (supra) as applied to claims 1, 8, 17, 19, 23, 26, 29, 36, 40 and 47 above in further view of Sadelain et al. US 2017/0173185, published 6/22/2017, priority 9/4/2014 (hereinafter Sadelain).

Sadelain describes similar gene therapy approaches for treating hemoglobinopathies by expressing a human beta globin gene or functional portion thereof using viral vectors (Sadelain, abstract and para 4). Sadelain describes the expression of anti-sickling human beta globin polypeptides operably linked to insulator elements and hypersensitive site core sequences (Sadelain, para 16, 19, 95). In particular, Sadelain describes a beta globin LCR region consisting essentially of a HS2 region, a HS3 region and a HS4 region along with GATA1-HS2 erythroid transcription factor binding sites at the junction between the HS3 region and the HS4 region, corresponding to claim limitations 31 and 34 (Sadelain, para 95). Sadelain provides specific embodiments to HS2 core sequence corresponding to nucleic acids 5484-5908 of SEQ ID NO: 1 as shown below (Sadelain, SEQ ID No 19 and Section III Expression Cassettes). 

    PNG
    media_image1.png
    560
    585
    media_image1.png
    Greyscale

	
Sadelain provides specific embodiments to HS3 core sequence corresponding to nucleic acids 5909-6252 of SEQ ID NO: 1 as shown below (Sadelain, SEQ ID No 5 and Section III Expression Cassettes).

    PNG
    media_image2.png
    440
    583
    media_image2.png
    Greyscale

	Sadelain further provides specific embodiments to HS4 core sequence corresponding to nucleic acids 6253-6662 of SEQ ID NO: 1 as shown below (Sadelain, SEQ ID No 19 and Section III Expression Cassettes).

    PNG
    media_image3.png
    497
    584
    media_image3.png
    Greyscale

Sadelain provides motivation for selecting these LCR elements in achieving lineage-restricted expression of human beta globin associated polypeptides in erythroid cells as a treatment for various hemoglobinopathies (Sadelain, para 90-95).
It would have been prima facie obvious to one of ordinary skill in the art to use the specific HS2, HS3 and HS4 LCR elements and GATA1-HS2 erythroid transcription factor elements disclosed by Sadelain the recombinant lentiviral vector expression cassette encoding an anti-sickling human beta globin polypeptide comprising mutations Gly16Asp, Glu22Ala and Thr87Gln as disclosed by Kohn to achieve lineage-restricted expression in erythroid cells. It would have been a matter of combining prior art elements according to known methods to yield predictable results given that both inventors are focused on viral expression cassettes employing HS2, HS3 and HS4 LCR elements for improved expression of human beta globin associated polypeptides in erythroid cells as a treatment for hemoglobinopathies like sickle cell disease. One of ordinary skill would be motivated to employ the specific HS2, HS3 and HS4 LCR elements and GATA1-HS2 erythroid transcription factor elements disclosed by Sadelain in the vector construct disclosed by Kohn to achieve lineage-restricted expression in erythroid cells. Combining these prima facie obvious given that all associated components of the viral expression construct were disclosed by either Sadelain or Kohn. For similar reasons as stated above, it would have been a matter of combining prior art elements according to known methods to yield predictable results given that a viral expression cassettes employing HS2, HS3 and HS4 LCR elements would yield improved expression of human beta globin associated polypeptides in erythroid cells. Accordingly, in the lack of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious at the time the invention was filed. 

Other Relevant Prior Art
Uchida et al. US 11203768, published 12/21/2021
Leboulch et al. US 2019/0038775, published 2/7/2019
Levasseur et al. "Correction of a mouse model of sickle cell disease: lentiviral/antisickling β-globin gene transduction of unmobilized, purified hematopoietic stem cells." Blood 102.13 (2003): 4312-4319.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633